Case: 1:20-cv-05364 Document #: 10-1 Filed: 11/17/20 Page 1 of 13 PageID #:32




                         Exhibit A
                               Case: 1:20-cv-05364 Document #: 10-1 Filed: 11/17/20 Page 2 of 13 PageID #:33


caseId    caseNumber caseYear courtId   firstName   lastName   partyRole   partyType   caseNumberFull   caseTitle                            caseType dateFiled     dateTermed     natureOfSuit
   199437        2202     2020 codc     Deborah     Laufer     pla         pty         1:2020cv02202    Laufer v. NCP 1221 Broadway, LLC cv               7/27/2020                         446
   199482        2224     2020 codc     Deborah     Laufer     pla         pty         1:2020cv02224    Laufer v. Table Mountain Inn, Inc. cv             7/28/2020                         446
   199506        2236     2020 codc     Deborah     Laufer     pla         pty         1:2020cv02236    Laufer v. Gravitas-2450 Larimer, LLC.cv           7/29/2020     10/26/2020          446
   199570        2253     2020 codc     Deborah     Laufer     pla         pty         1:2020cv02253    Laufer v. Rabbit Ears Motel, Inc cv               7/30/2020                         446
   199618        2275     2020 codc     Deborah     Laufer     pla         pty         1:2020cv02275    Laufer v. Nordic Lodge LLC           cv            8/3/2020      10/1/2020          446
   199812        2364     2020 codc     Deborah     Laufer     pla         pty         1:2020cv02364    Laufer v. Denver Hotel Teatro, LLC cv             8/10/2020                         446
   199827        2368     2020 codc     Deborah     Laufer     pla         pty         1:2020cv02368    Laufer v. 33247 Hwy.72, LLC          cv           8/10/2020                         446
   199828        2369     2020 codc     Deborah     Laufer     pla         pty         1:2020cv02369    Laufer v. FOTM Acquisitions SPE, LLC cv et al     8/10/2020                         446
   199872        2403     2020 codc     Deborah     Laufer     pla         pty         1:2020cv02403    Laufer v. Inn at Steamboat Ownerscv   Association 8/12/2020                         446
   199875        2404     2020 codc     Deborah     Laufer     pla         pty         1:2020cv02404    Laufer v. NEDA Enterprise Partnershipcv           8/12/2020     10/26/2020          446
   199876        2405     2020 codc     Deborah     Laufer     pla         pty         1:2020cv02405    Laufer v. 2500 Arapahoe St LLC       cv           8/12/2020                         446
   199904        2425     2020 codc     Deborah     Laufer     pla         pty         1:2020cv02425    Laufer v. Skyline Hospitality, Inc cv             8/13/2020                         446
   199913        2434     2020 codc     Deborah     Laufer     pla         pty         1:2020cv02434    Laufer v. Red Door 88, LLC           cv           8/13/2020                         446
   200018        2475     2020 codc     Deborah     Laufer     pla         pty         1:2020cv02475    Laufer v. Looper et al               cv           8/18/2020                         446
   200049        2492     2020 codc     Deborah     Laufer     pla         pty         1:2020cv02492    Laufer v. Meepe                      cv           8/19/2020                         446
   200172        2555     2020 codc     Deborah     Laufer     pla         pty         1:2020cv02555    Laufer et al v. Yun Sub et al        cv           8/25/2020                         446
   200335        2631     2020 codc     Deborah     Laufer     pla         pty         1:2020cv02631    Laufer v. Sungwoo, Inc               cv           8/31/2020                         446
   201864        3186     2020 codc     Deborah     Laufer     pla         pty         1:2020cv03186    Laufer v. Tower Road Lodging, LLC cv             10/26/2020                         446
   201876        3188     2020 codc     Deborah     Laufer     pla         pty         1:2020cv03188    Laufer v. J & Z Properties, LLC      cv          10/26/2020                         446
   201889        3193     2020 codc     Deborah     Laufer     pla         pty         1:2020cv03193    Laufer v. Josand Enterprises LLC cv              10/26/2020                         446
   202128        3284     2020 codc     Deborah     Laufer     pla         pty         1:2020cv03284    Laufer v. Skyhigh Hospitality LLC cv              11/3/2020                         446
   141087        1410     2020 ctdc     Deborah     Laufer     pla         pty         3:2020cv01410    Laufer v. Ram Maruti LLC             cv           9/18/2020      11/9/2020          446
   141088        1411     2020 ctdc     Deborah     Laufer     pla         pty         3:2020cv01411    Laufer v. Aagna Hospitality LLC      cv           9/18/2020                         446
   138761         436     2020 ctdc     Deborah     Laufer     pla         pty         3:2020cv00436    Laufer v. RMS Danbury 1 LLC et al cv              3/31/2020     10/28/2020          446
   138786         445     2020 ctdc     Deborah     Laufer     pla         pty         3:2020cv00445    Laufer v. Lake Avenue Associates Inc cv            4/1/2020       7/1/2020          446
   138793         446     2020 ctdc     Deborah     Laufer     pla         pty         3:2020cv00446    Laufer v. Southport Investment LLCcv               4/1/2020      11/6/2020          446
   138795         448     2020 ctdc     Deborah     Laufer     pla         pty         3:2020cv00448    Laufer v. 441 Post Road LLC          cv            4/1/2020                         446
   138782         443     2020 ctdc     Deborah     Laufer     pla         pty         3:2020cv00443    Laufer v. 4180 Black Rock LLC        cv            4/1/2020                         446
   138794         447     2020 ctdc     Deborah     Laufer     pla         pty         3:2020cv00447    Laufer v. Greenwich Harbor (DEL) LLC cv            4/1/2020     10/28/2020          446
   139730         846     2020 ctdc     Deborah     Laufer     pla         pty         3:2020cv00846    Laufer v. Lord Krishna LLC et al     cv           6/19/2020                         446
   139618         804     2020 ctdc     Deborah     Laufer     pla         pty         3:2020cv00804    Laufer v. Fyoti                      cv           6/10/2020      7/31/2020          446
   139759         861     2020 ctdc     Deborah     Laufer     pla         pty         3:2020cv00861    Laufer v. Stratford Hotel Partners LLC
                                                                                                                                             cv           6/22/2020     10/21/2020          446
   139760         862     2020 ctdc     Deborah     Laufer     pla         pty         3:2020cv00862    Laufer v. Somnath Inc                cv           6/22/2020                         446
   139818         883     2020 ctdc     Deborah     Laufer     pla         pty         3:2020cv00883    Laufer v. Janki Shivam Krupa LLC cv               6/25/2020                         446
   139939         941     2020 ctdc     Deborah     Laufer     pla         pty         3:2020cv00941    Laufer v. Natrum Associates          cv            7/8/2020                         446
   139943         943     2020 ctdc     Deborah     Laufer     pla         pty         3:2020cv00943    Laufer v. Ganesha Hospitality LLC cv               7/8/2020                         446
   139945         945     2020 ctdc     Deborah     Laufer     pla         pty         3:2020cv00945    Laufer v. Loeb & Seiden LLC          cv            7/8/2020      9/10/2020          446
   140175        1046     2020 ctdc     Deborah     Laufer     pla         pty         3:2020cv01046    Laufer v. Windsor Hospitality LLC cv              7/23/2020                         446
   140489        1181     2020 ctdc     Deborah     Laufer     pla         pty         3:2020cv01181    Laufer v. Inn at Fairfield Beach LLC cv           8/14/2020      11/6/2020          446
   140491        1183     2020 ctdc     Deborah     Laufer     pla         pty         3:2020cv01183    Laufer v. 1114 JH LLC                cv           8/14/2020                         446
   140507        1188     2020 ctdc     Deborah     Laufer     pla         pty         3:2020cv01188    Laufer v. SKDJ Hospitality LLC       cv           8/15/2020     10/29/2020          446
   140508        1189     2020 ctdc     Deborah     Laufer     pla         pty         3:2020cv01189    Laufer v. Sri Siddhi Vinayak Hotel Group
                                                                                                                                             cv LLC       8/16/2020     10/20/2020          446
   140818        1296     2020 ctdc     Deborah     Laufer     pla         pty         3:2020cv01296    Laufer v. Raspberry Junction Holding cv LLC        9/2/2020                         446
   140821        1297     2020 ctdc     Deborah     Laufer     pla         pty         3:2020cv01297    Laufer v. BRP Associates LLC         cv            9/2/2020                         446
   140890        1323     2020 ctdc     Deborah     Laufer     pla         pty         3:2020cv01323    Laufer v. 22650-2660 Berlin Tnpk LLC cv            9/8/2020                         446
   140923        1347     2020 ctdc     Deborah     Laufer     pla         pty         3:2020cv01347    Laufer v. Cheshire Welcome Inn LLCcv               9/9/2020     11/12/2020          446
                       Case: 1:20-cv-05364 Document #: 10-1 Filed: 11/17/20 Page 3 of 13 PageID #:34


141141   1438   2020   ctdc    Deborah   Laufer   pla   pty   3:2020cv01438   Laufer v. Harbor Hill Marina Inc cv              9/23/2020                  446
141142   1439   2020   ctdc    Deborah   Laufer   pla   pty   3:2020cv01439   Laufer v. Whalers Inn Re LLC        cv           9/24/2020                  446
141163   1446   2020   ctdc    Deborah   Laufer   pla   pty   3:2020cv01446   Laufer v. MFINN2013 LLC             cv           9/24/2020                  446
141668   1586   2020   ctdc    Deborah   Laufer   pla   pty   3:2020cv01586   Laufer v. Wilber LLC                cv          10/21/2020                  446
141748   1614   2020   ctdc    Deborah   Laufer   pla   pty   3:2020cv01614   Laufer v. Jalaram Kripa LLC         cv          10/27/2020                  446
141752   1618   2020   ctdc    Deborah   Laufer   pla   pty   3:2020cv01618   Laufer v. EEN Associates LLC        cv          10/27/2020                  446
217790   1192   2020   dcdc    DEBORAH   LAUFER   pla   pty   1:2020cv01192   LAUFER v. JETSET HOSPITALITY, LLCcv               5/7/2020      7/29/2020   446
217793   1193   2020   dcdc    DEBORAH   LAUFER   pla   pty   1:2020cv01193   LAUFER v. COLUMBIA REALTY VENTURE   cv LLC        5/7/2020      8/10/2020   446
217794   1194   2020   dcdc    DEBORAH   LAUFER   pla   pty   1:2020cv01194   LAUFER v. GEORGETOWN WASHINGTON     cv   DC INN LLC
                                                                                                                                5/7/2020       8/8/2020   446
218827   1508   2020   dcdc    DEBORAH   LAUFER   pla   pty   1:2020cv01508   LAUFER v. 29TH & K ASSOCIATES LPcvMATTHEWS CO     6/9/2020    10/16/2020    446
218861   1531   2020   dcdc    DEBORAH   LAUFER   pla   pty   1:2020cv01531   LAUFER v. HARVEST ADVERTISING AGENCYcv     INC 6/10/2020        8/31/2020   446
220160   1981   2020   dcdc    DEBORAH   LAUFER   pla   pty   1:2020cv01981   LAUFER v. HH MELROSE HOTEL ASSOCIATES
                                                                                                                  cv      LP 7/21/2020        9/28/2020   446
220939   2206   2020   dcdc    DEBORAH   LAUFER   pla   pty   1:2020cv02206   LAUFER v. ALAMAC INC                cv           8/11/2020                  446
220940   2207   2020   dcdc    DEBORAH   LAUFER   pla   pty   1:2020cv02207   LAUFER v. HH CHURCHILL HOTEL ASSOCIATES,
                                                                                                                  cv         L.P.
                                                                                                                               8/11/2020                  446
220941   2208   2020   dcdc    DEBORAH   LAUFER   pla   pty   1:2020cv02208   LAUFER v. R B PROPERTIES INC        cv           8/11/2020                  446
371426   1330   2019   flmdc   Deborah   Laufer   pla   pty   3:2019cv01330   Laufer v. Off the Dime Inc., et al. cv          11/21/2019       4/2/2020   446
375486    615   2020   flmdc   Deborah   Laufer   pla   pty   8:2020cv00615   Laufer v. EJRFA LLC                 cv           3/17/2020      4/10/2020   446
109913    198   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00198   LAUFER v. KRISHNA RNS2005 INC cv                10/16/2019       5/5/2020   446
109920    200   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00200   LAUFER v. ARAPAN LLC                cv          10/17/2019      9/25/2020   446
109933    203   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00203   LAUFER v. KABIR INC et al           cv          10/17/2019    11/27/2019    446
109934    204   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00204   LAUFER v. ERSHCO LLC                cv          10/17/2019                  446
109936    205   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00205   LAUFER v. KOMO, INC.                cv          10/17/2019      1/10/2020   446
109943    206   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00206   LAUFER v. OM MAA OM LLC et al cv                10/17/2019    11/20/2019    446
109945    207   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00207   LAUFER v. OFF THE DIME INC et al cv             10/17/2019    11/20/2019    446
109984    208   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00208   LAUFER v. JAI BALAIJI INC           cv          10/18/2019       5/4/2020   446
109989    209   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00209   LAUFER v. KOMO, INC.                cv          10/18/2019    11/20/2019    446
110129    224   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00224   LAUFER v. 201 MIRACLE FWB LLC cv                10/27/2019      2/11/2020   446
111228    259   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00259   LAUFER et al v. B J HOSPITALITY INCcv           11/12/2019       1/3/2020   446
111230    260   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00260   LAUFER v. BLUEWATER BAY HOTEL cv    GROUP LLC 11/12/2019        7/17/2020   446
111233    261   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00261   LAUFER v. TAPPER & COMPANY PROPERTIES
                                                                                                                  cv       MANAGEMENT
                                                                                                                              11/12/2019 INC et7/1/2020
                                                                                                                                                al        446
111254    263   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00263   LAUFER v. BSREP II WS HOTEL TRS SUB cv LLC et al11/12/2019      4/17/2020   446
111257    264   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00264   LAUFER v. HARIAUM INVESTMENTScvINC              11/12/2019       8/5/2020   446
111262    265   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00265   LAUFER v. AJ HOSPITALITY FWB LLCcv              11/12/2019      2/18/2020   446
111264    266   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00266   LAUFER v. BENNETT'S REEF INC        cv          11/12/2019      7/29/2020   446
111265    267   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00267   LAUFER v. RESORT HOSPITALITY ENTERPRISES
                                                                                                                  cv        LTD
                                                                                                                              11/12/2019      3/10/2020   446
111269    268   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00268   LAUFER v. THE FLAGLER OF ST. AUGUSTINE
                                                                                                                  cv     LLC,11/12/2019
                                                                                                                               et al          7/28/2020   446
111272    269   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00269   LAUFER v. GULF WALTON, INC.         cv          11/12/2019      2/20/2020   446
111274    270   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00270   LAUFER v. RUDRAH LLC                cv          11/12/2019      2/26/2020   446
111279    274   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00274   LAUFER v. CAPE SAN BLAS BED ANDcvBREAKFAST11/12/2019
                                                                                                                               LLC          12/10/2019    446
111280    275   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00275   LAUFER v. PTW LLC                   cv          11/12/2019       4/8/2020   446
111282    276   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00276   LAUFER v. BENNETT'S REEF INC        cv          11/12/2019      7/29/2020   446
111286    277   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00277   LAUFER v. KRISHNA VENTURES OF PANAMAcv      CITY11/12/2019
                                                                                                                                BEACH, LLC     1/7/2020   446
111297    278   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00278   LAUFER v. SHIVA HOTEL, INC et al cv             11/13/2019      3/18/2020   446
111311    279   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00279   LAUFER v. ASHTON, LLP               cv          11/13/2019      3/25/2020   446
111312    280   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00280   LAUFER v. RELAX HOSPITALITY LLC cv              11/13/2019       2/5/2020   446
111314    281   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00281   LAUFER v. P & R HOSPITALITY LLC cv              11/13/2019      5/31/2020   446
111317    282   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00282   LAUFER v. J & K SAI HOSPITALITY LLC cv          11/13/2019       4/1/2020   446
                        Case: 1:20-cv-05364 Document #: 10-1 Filed: 11/17/20 Page 4 of 13 PageID #:35


111318     283   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00283   LAUFER v. BAY BEACH HOTEL LLC cv                11/13/2019      4/23/2020   446
111469     475   2019   flndc   DEBORAH   LAUFER   pla   pty   5:2019cv00475   LAUFER v. PANAMA CITY BEACH HOTEL  cv LLC 11/12/2019             3/5/2020   446
111500     287   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00287   LAUFER v. CLUB DESTIN CONDOMINIUM  cv     ASSOCIATION
                                                                                                                               11/19/2019
                                                                                                                                       INC     11/2/2020   446
111566    4807   2019   flndc   DEBORAH   LAUFER   pla   pty   3:2019cv04807   LAUFER v. SURTI INVESTMENT         cv           11/21/2019      5/21/2020   446
111578     291   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00291   LAUFER v. EJRFA LLC                cv           11/22/2019      12/4/2019   446
111579     292   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00292   LAUFER v. DOLPHIN COVE INN INC cv               11/22/2019      3/16/2020   446
111580     293   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00293   LAUFER v. GURU KRUPA INC           cv           11/22/2019       7/1/2020   446
111581     294   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00294   LAUFER v. SHREYA HOSPITALITY INCcv              11/22/2019       5/4/2020   446
111582     295   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00295   LAUFER v. SHIV SHAKTI HOSPITALITY  cvLLC        11/22/2019                  446
111583     296   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00296   LAUFER v. ABEC RESORT II LLC       cv           11/22/2019                  446
111584     297   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00297   LAUFER v. JAY SHREE HARI KRISHNAcvINC           11/22/2019                  446
111585     298   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00298   LAUFER v. ASTHA LAXMI LLC          cv           11/22/2019      1/21/2020   446
111608     303   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00303   LAUFER v. HUGHES RESORT INC cv                  11/25/2019      6/11/2020   446
111627     305   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00305   LAUFER v. TEMPLE HILL INC          cv           11/26/2019       7/9/2020   446
111958     306   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00306   LAUFER v. WOODSPRING SUITES PANAMA cv       CITY LLC
                                                                                                                                 12/3/2019     6/11/2020   446
111987     308   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00308   LAUFER v. ROYA INTERNATIONAL HOTEL cv     INVESTMENTS
                                                                                                                                 12/3/2019
                                                                                                                                        LLC    12/4/2019   446
111998    4868   2019   flndc   DEBORAH   LAUFER   pla   pty   3:2019cv04868   LAUFER v. EJRFA LLC                cv           11/22/2019      3/12/2020   446
112028     311   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00311   LAUFER v. KUS-AMBA INC             cv             12/4/2019      4/7/2020   446
112033    4885   2019   flndc   DEBORAH   LAUFER   pla   pty   3:2019cv04885   LAUFER v. ROYA INTERNATIONAL HOTEL cv     INVESTMENTS
                                                                                                                                 12/3/2019
                                                                                                                                        LLC    8/18/2020   446
112176     318   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00318   LAUFER v. PINE FOREST HOSPITALITY  cv INC       12/10/2019      2/19/2020   446
112386     326   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00326   LAUFER v. PIRATES BAY COMMUNITY    cv ASS'N INC12/18/2019        6/8/2020   446
111276     272   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00272   LAUFER v. SHAWN INVESTMENTS LLC    cv           11/12/2019     12/10/2019   446
111277     273   2019   flndc   DEBORAH   LAUFER   pla   pty   1:2019cv00273   LAUFER v. PANAMA CITY BEACH HOTEL  cv LLC 11/12/2019           11/18/2019   446
535311   62191   2018   flsdc   Deborah   Laufer   pla   pty   0:2018cv62191   Laufer v. Fox Rent A Car, Inc.     cv             9/17/2018     8/12/2019   446
535312   62192   2018   flsdc   Deborah   Laufer   pla   pty   0:2018cv62192   Laufer v. SIXT Rent A Car LLC      cv             9/17/2018    11/19/2018   446
531028   61565   2018   flsdc   Deborah   Laufer   pla   pty   0:2018cv61565   Laufer v. Roam Rental Car of Fort Lauderdale
                                                                                                                  cv          LLC7/10/2018     9/18/2018   446
531029   61566   2018   flsdc   Deborah   Laufer   pla   pty   0:2018cv61566   Laufer v. Advantage Opco, LLC      cv             7/10/2018     9/17/2018   446
532801   61819   2018   flsdc   Deborah   Laufer   pla   pty   0:2018cv61819   Laufer v. Northern Tool & Equipmentcv Company, Inc.8/7/2018      8/7/2018   446
532893   61839   2018   flsdc   Deborah   Laufer   pla   pty   0:2018cv61839   Laufer v. Northern Tool & Equipmentcv Company, Inc.8/8/2018    10/15/2018   446
534454   62086   2018   flsdc   Deborah   Laufer   pla   pty   0:2018cv62086   Laufer v. The Cato Corporation     cv              9/4/2018      5/2/2019   446
535078   62157   2018   flsdc   Deborah   Laufer   pla   pty   0:2018cv62157   Laufer v. Skechers U.S.A., Inc     cv             9/13/2018    10/24/2018   446
535081   62159   2018   flsdc   Deborah   Laufer   pla   pty   0:2018cv62159   Laufer v. BLUSH BOUTIQUE, INC., cv                9/13/2018     3/12/2019   446
535936   62305   2018   flsdc   Deborah   Laufer   pla   pty   0:2018cv62305   Laufer v. Chico's FAS, Inc         cv             9/27/2018     1/14/2019   446
535946   62306   2018   flsdc   Deborah   Laufer   pla   pty   0:2018cv62306   Laufer v. Rainbow USA, Inc         cv             9/27/2018     11/5/2018   446
536538   62390   2018   flsdc   Deborah   Laufer   pla   pty   0:2018cv62390   Laufer v. Budget Rent A Car System,cvInc.         10/7/2018     1/18/2019   446
539673   62894   2018   flsdc   Deborah   Laufer   pla   pty   0:2018cv62894   Laufer v. EAN Services LLC         cv           11/29/2018     12/11/2018   446
539739   62902   2018   flsdc   Deborah   Laufer   pla   pty   0:2018cv62902   Laufer v. Alamo Rental (US) LLC cv              11/29/2018     12/11/2018   446
540591   63043   2018   flsdc   Deborah   Laufer   pla   pty   0:2018cv63043   Laufer v. Touch Dolls. LLC         cv           12/13/2018      5/16/2019   446
115365      46   2020   gamdc   DEBORAH   LAUFER   pla   pty   1:2020cv00046   LAUFER v. CHANDAN INC              cv             3/12/2020     7/20/2020   446
115457      53   2020   gamdc   DEBORAH   LAUFER   pla   pty   1:2020cv00053   LAUFER v. VRAJ HOSPITALITY LLC cv                 3/26/2020                 446
115458      54   2020   gamdc   DEBORAH   LAUFER   pla   pty   1:2020cv00054   LAUFER v. SHAH                     cv             3/26/2020                 446
115459      55   2020   gamdc   DEBORAH   LAUFER   pla   pty   1:2020cv00055   LAUFER v. SANGI LLC                cv             3/26/2020                 446
115521      59   2020   gamdc   DEBORAH   LAUFER   pla   pty   1:2020cv00059   LAUFER v. HJL HOSPITALITY, LLC cv                  4/3/2020                 446
115754      84   2020   gamdc   DEBORAH   LAUFER   pla   pty   1:2020cv00084   LAUFER v. KRISHI INVESTMENT LLCcv                  5/7/2020     8/20/2020   446
115755      85   2020   gamdc   DEBORAH   LAUFER   pla   pty   1:2020cv00085   LAUFER v. NARAYAN ALBANY HOTEL     cvLLC           5/7/2020      9/9/2020   446
117006     314   2020   gamdc   DEBORAH   LAUFER   pla   pty   5:2020cv00314   LAUFER v. HASMUKH H PATEL          cv             8/11/2020    10/16/2020   446
117178     194   2020   gamdc   DEBORAH   LAUFER   pla   pty   4:2020cv00194   LAUFER v. KRISHNA LLC              cv             8/19/2020                 446
                       Case: 1:20-cv-05364 Document #: 10-1 Filed: 11/17/20 Page 5 of 13 PageID #:36


117179    326   2020   gamdc   DEBORAH   LAUFER   pla   pty   5:2020cv00326   LAUFER v. ISH PROPERTIES LLC       cv            8/19/2020               446
117730    381   2020   gamdc   DEBORAH   LAUFER   pla   pty   5:2020cv00381   LAUFER v. BHARAT & JAGU LLC        cv            9/30/2020               446
117844    114   2020   gamdc   DEBORAH   LAUFER   pla   pty   3:2020cv00114   LAUFER v. PAY B INC                cv           10/13/2020               446
118199    227   2020   gamdc   DEBORAH   LAUFER   pla   pty   1:2020cv00227   LAUFER v. VARAI MATA LLC           cv           11/10/2020               446
118200    228   2020   gamdc   DEBORAH   LAUFER   pla   pty   1:2020cv00228   LAUFER v. SHREE VARAHI 2016 LLCcv               11/10/2020               446
118209    121   2020   gamdc   DEBORAH   LAUFER   pla   pty   3:2020cv00121   LAUFER v. JAGTAP HOSPITALITY LLCcv              11/10/2020               446
118210    430   2020   gamdc   DEBORAH   LAUFER   pla   pty   5:2020cv00430   LAUFER v. OM SHRI KPA HOSPITALITY  cv LLC       11/10/2020               446
270788   5134   2019   gandc   Deborah   Laufer   pla   pty   1:2019cv05134   Laufer v. AD1 Atlanta LS Hotels De,cvLLC        11/13/2019   4/22/2020   446
270790   5133   2019   gandc   Deborah   Laufer   pla   pty   1:2019cv05133   Laufer v. Imperial Investments Doraville,
                                                                                                                 cv     Inc. 11/13/2019    2/10/2020   446
271446   5443   2019   gandc   Deborah   Laufer   pla   pty   1:2019cv05443   Laufer v. Emory University         cv            12/2/2019   1/21/2020   446
271448   5444   2019   gandc   Deborah   Laufer   pla   pty   1:2019cv05444   Laufer v. Hare Krishna Tucker HotelcvLLC         12/2/2019   2/19/2020   446
271454   5445   2019   gandc   Deborah   Laufer   pla   pty   1:2019cv05445   Laufer v. Ayyappa LLC              cv            12/2/2019               446
271457   5446   2019   gandc   Deborah   Laufer   pla   pty   1:2019cv05446   Laufer v. Northlake Hotel Investors,cvLLC        12/2/2019    8/4/2020   446
271466   5448   2019   gandc   Deborah   Laufer   pla   pty   1:2019cv05448   Laufer v. DPSG, LLC                cv            12/2/2019   2/19/2020   446
271467   5451   2019   gandc   Deborah   Laufer   pla   pty   1:2019cv05451   Laufer v. AG-P Atlanta Perimeter Owner,
                                                                                                                 cv     L.L.C. 12/2/2019    2/3/2020   446
271468   5447   2019   gandc   Deborah   Laufer   pla   pty   1:2019cv05447   Laufer vs. CIS Marietta, LLC       cv            12/2/2019   2/18/2020   446
272061   5691   2019   gandc   Deborah   Laufer   pla   pty   1:2019cv05691   Laufer v. Harmony Group Canton LLC cv           12/19/2019   4/28/2020   446
272063   5693   2019   gandc   Deborah   Laufer   pla   pty   1:2019cv05693   Laufer v. J.J.T.Management HoldingcvServices,LLC12/19/2019   7/13/2020   446
272066   5696   2019   gandc   Deborah   Laufer   pla   pty   1:2019cv05696   Laufer v. Ayra Hotels LLC          cv           12/19/2019    3/4/2020   446
272074   5697   2019   gandc   Deborah   Laufer   pla   pty   1:2019cv05697   Laufer v. SIS Kennesaw LLC         cv           12/19/2019   2/14/2020   446
272075   5695   2019   gandc   Deborah   Laufer   pla   pty   1:2019cv05695   Laufer v. 6286 Riverdale Kamla, LLCcv           12/19/2019   6/23/2020   446
272079   5694   2019   gandc   Deborah   Laufer   pla   pty   1:2019cv05694   Laufer v. Rena GA LLC              cv           12/19/2019               446
272081   5692   2019   gandc   Deborah   Laufer   pla   pty   1:2019cv05692   Laufer v. SM2 LLC                  cv           12/19/2019   4/16/2020   446
272665    132   2020   gandc   Deborah   Laufer   pla   pty   1:2020cv00132   Laufer v. Ambaji South LLC         cv            1/10/2020   2/10/2020   446
272666    133   2020   gandc   Deborah   Laufer   pla   pty   1:2020cv00133   Laufer v. Shree SAI Hotel LLC      cv            1/10/2020   3/17/2020   446
272748     11   2020   gandc   Deborah   Laufer   pla   pty   2:2020cv00011   Laufer v. Highland Lodging LLC     cv            1/14/2020   2/24/2020   446
273768     28   2020   gandc   Deborah   Laufer   pla   pty   2:2020cv00028   Laufer v. Hayser Hotels LLC        cv            2/12/2020   4/27/2020   446
273772     29   2020   gandc   Deborah   Laufer   pla   pty   2:2020cv00029   Laufer v. Umrakh LLC               cv            2/12/2020   5/12/2020   446
273779     30   2020   gandc   Deborah   Laufer   pla   pty   2:2020cv00030   Laufer v. Rhea Management LLC cv                 2/12/2020    5/8/2020   446
273780     30   2020   gandc   Deborah   Laufer   pla   pty   4:2020cv00030   Laufer v. Love's Hospitality LLC   cv            2/12/2020   3/17/2020   446
273781     31   2020   gandc   Deborah   Laufer   pla   pty   2:2020cv00031   Laufer v. B & BH LLC               cv            2/12/2020    5/4/2020   446
273784     32   2020   gandc   Deborah   Laufer   pla   pty   2:2020cv00032   Laufer v. MCK Hospitality Group, LLC
                                                                                                                 cv            2/12/2020    6/4/2020   446
273798     24   2020   gandc   Deborah   Laufer   pla   pty   3:2020cv00024   Laufer v. SRI SAVA Hospitality LLC cv            2/12/2020   4/24/2020   446
273801     33   2020   gandc   Deborah   Laufer   pla   pty   2:2020cv00033   Laufer v. Neelakanth Enterprises Inc
                                                                                                                 cv            2/12/2020   6/29/2020   446
273802     25   2020   gandc   Deborah   Laufer   pla   pty   3:2020cv00025   Laufer v. AMAR of Coweta, Inc.     cv            2/12/2020   3/12/2020   446
273805     34   2020   gandc   Deborah   Laufer   pla   pty   2:2020cv00034   Laufer v. Ritnes Inc               cv            2/12/2020   5/12/2020   446
273806     35   2020   gandc   Deborah   Laufer   pla   pty   2:2020cv00035   Laufer v. Spectrum Management Inc  cv            2/12/2020   3/26/2020   446
273810     26   2020   gandc   Deborah   Laufer   pla   pty   3:2020cv00026   Laufer v. APU, Inc.                cv            2/12/2020   3/18/2020   446
273825     32   2020   gandc   Deborah   Laufer   pla   pty   4:2020cv00032   Laufer v. Laxmiben Champaklal LLCcv              2/12/2020   11/9/2020   446
273840    652   2020   gandc   Deborah   Laufer   pla   pty   1:2020cv00652   Laufer v. Ketan Inc.               cv            2/12/2020   3/23/2020   446
273844    663   2020   gandc   Deborah   Laufer   pla   pty   1:2020cv00663   Laufer v. Glenwood Hospitality LLCcv             2/12/2020   5/18/2020   446
273845    653   2020   gandc   Deborah   Laufer   pla   pty   1:2020cv00653   Laufer v. Busbee Properties LLC cv               2/12/2020   7/15/2020   446
273847    655   2020   gandc   Deborah   Laufer   pla   pty   1:2020cv00655   Laufer v. Woodspring Suites AtlantacvChamblee LLC2/12/2020   8/12/2020   446
273850    657   2020   gandc   Deborah   Laufer   pla   pty   1:2020cv00657   Laufer v. P & S Hospitality LLC    cv            2/12/2020   3/16/2020   446
273862    658   2020   gandc   Deborah   Laufer   pla   pty   1:2020cv00658   Laufer v. Smart Hotels Georgia LLCcv             2/12/2020   3/23/2020   446
273865    662   2020   gandc   Deborah   Laufer   pla   pty   1:2020cv00662   Laufer v. HK Group of CO Inc       cv            2/13/2020   4/10/2020   446
273869    677   2020   gandc   Deborah   Laufer   pla   pty   1:2020cv00677   Laufer v. Omkar Enterprises Inc cv               2/13/2020    4/9/2020   446
                       Case: 1:20-cv-05364 Document #: 10-1 Filed: 11/17/20 Page 6 of 13 PageID #:37


273871    659   2020   gandc   Deborah   Laufer   pla   pty   1:2020cv00659   Laufer v. Naseeb Investments Inc cv              2/12/2020     6/2/2020   446
273994     41   2020   gandc   Deborah   Laufer   pla   pty   2:2020cv00041   Laufer v. OM Guru LLC                cv          2/18/2020     5/8/2020   446
273995     42   2020   gandc   Deborah   Laufer   pla   pty   2:2020cv00042   Laufer v. N & N Hospitality LLC      cv          2/18/2020    3/16/2020   446
273999     29   2020   gandc   Deborah   Laufer   pla   pty   3:2020cv00029   Laufer v Vishnu Hospitality LLC      cv          2/18/2020    7/24/2020   446
274013    740   2020   gandc   Deborah   Laufer   pla   pty   1:2020cv00740   Laufer v. Douglasville Hospitality, Inc.
                                                                                                                   cv          2/18/2020    3/24/2020   446
274016    743   2020   gandc   Deborah   Laufer   pla   pty   1:2020cv00743   Laufer v. Shah Hospitality LLC       cv          2/18/2020    3/16/2020   446
274018    745   2020   gandc   Deborah   Laufer   pla   pty   1:2020cv00745   Laufer v. Khamlai5169 Lodging LLCcv              2/18/2020                446
274019    741   2020   gandc   Deborah   Laufer   pla   pty   1:2020cv00741   Laufer vs. Werner Enterprises, Inc.cv            2/18/2020    4/28/2020   446
274020    747   2020   gandc   Deborah   Laufer   pla   pty   1:2020cv00747   Laufer v. Eagle Investments of Stone cvMountain 2/18/2020     3/24/2020   446
274021    742   2020   gandc   Deborah   Laufer   pla   pty   1:2020cv00742   Laufer v. Aditi Hospitality, LLC     cv          2/18/2020     5/5/2020   446
274022    749   2020   gandc   Deborah   Laufer   pla   pty   1:2020cv00749   Laufer v. Hilltop Hospitality Inc    cv          2/18/2020    5/19/2020   446
280089   3317   2020   gandc   Deborah   Laufer   pla   pty   1:2020cv03317   Laufer v. Jay Sai Ganesh LLC         cv          8/11/2020                446
280304    189   2020   gandc   Deborah   Laufer   pla   pty   4:2020cv00189   Laufer v. Five Star Hospitality LLC cv           8/19/2020    9/29/2020   446
280393   3434   2020   gandc   Deborah   Laufer   pla   pty   1:2020cv03434   Laufer v. J and J Hotels LLC         cv          8/19/2020                446
281859    230   2020   gandc   Deborah   Laufer   pla   pty   2:2020cv00230   Laufer v. Disha & Piya Hospitality LLC
                                                                                                                   cv          9/30/2020                446
283392    257   2020   gandc   Deborah   Laufer   pla   pty   4:2020cv00257   Laufer v. Matru Krupa LLC            cv         11/10/2020                446
283405   4586   2020   gandc   Deborah   Laufer   pla   pty   1:2020cv04586   Laufer v. Pramukh Bhavan Inc.        cv         11/10/2020                446
283453   4604   2020   gandc   Deborah   Laufer   pla   pty   1:2020cv04604   Laufer v. LUV Inc                    cv         11/10/2020                446
283469   4605   2020   gandc   Deborah   Laufer   pla   pty   1:2020cv04605   Laufer v. ESA P Portfolio L.L.C.     cv         11/10/2020                446
 80982     35   2020   gasdc   Deborah   Laufer   pla   pty   3:2020cv00035   Laufer v. Raghav Enterprice Inc      cv           5/7/2020   11/12/2020   446
 81266     72   2020   gasdc   Deborah   Laufer   pla   pty   1:2020cv00072   Laufer v. Southern Stay, LLC         cv          5/27/2020    10/6/2020   446
 81268     38   2020   gasdc   Deborah   Laufer   pla   pty   3:2020cv00038   Laufer v. Chaolma Hotels LLC et al cv            5/27/2020    7/30/2020   446
 81363     75   2020   gasdc   Deborah   Laufer   pla   pty   5:2020cv00075   Laufer v. Esha Motel Corp            cv          6/10/2020     9/9/2020   446
 81367     39   2020   gasdc   Deborah   Laufer   pla   pty   3:2020cv00039   Laufer v. Shantee Hospitality LLC cv             6/10/2020     8/5/2020   446
 81405     58   2020   gasdc   Deborah   Laufer   pla   pty   6:2020cv00058   Laufer v. Patel et al                cv          6/10/2020   10/28/2020   446
 81633     62   2020   gasdc   Deborah   Laufer   pla   pty   6:2020cv00062   Laufer v. VRSAD Lodging Inc          cv           7/6/2020   10/28/2020   446
 81634    147   2020   gasdc   Deborah   Laufer   pla   pty   4:2020cv00147   Laufer v. Richmond Hill Hospitality cv
                                                                                                                   Inc          7/6/2020    10/7/2020   446
 81868     69   2020   gasdc   Deborah   Laufer   pla   pty   6:2020cv00069   Laufer v. MAA, LLC                   cv          7/21/2020                446
 82048    114   2020   gasdc   Deborah   Laufer   pla   pty   1:2020cv00114   Laufer v. Bhole Shankar, Inc.        cv          8/11/2020    9/17/2020   446
 82049    102   2020   gasdc   Deborah   Laufer   pla   pty   5:2020cv00102   Laufer v. Ohm Shiv Ganesh Inc.       cv          8/11/2020   11/10/2020   446
 82051     52   2020   gasdc   Deborah   Laufer   pla   pty   3:2020cv00052   Laufer v. PSNVR LLC                  cv          8/11/2020                446
 82095    116   2020   gasdc   Deborah   Laufer   pla   pty   1:2020cv00116   Laufer v. Shank Inc                  cv          8/19/2020                446
 82436    103   2020   gasdc   Deborah   Laufer   pla   pty   2:2020cv00103   Laufer v. Triple W. Hospitality, LLC cv
                                                                                                                   et al       9/30/2020                446
 82657    111   2020   gasdc   Deborah   Laufer   pla   pty   2:2020cv00111   Laufer v. Brandon et al              cv         10/19/2020                446
 82880    279   2020   gasdc   Deborah   Laufer   pla   pty   4:2020cv00279   Laufer v. Five Brothers LLC          cv         11/10/2020                446
 82884    105   2020   gasdc   Deborah   Laufer   pla   pty   6:2020cv00105   Laufer v. Richmond Hill Hospitality cv
                                                                                                                   Inc        11/10/2020                446
 82895    107   2020   gasdc   Deborah   Laufer   pla   pty   6:2020cv00107   Laufer v. Golden Parkway VenturescvLLC          11/12/2020                446
 82904    158   2020   gasdc   Deborah   Laufer   pla   pty   1:2020cv00158   Laufer v. Triple M Hotels, Inc.      cv         11/10/2020                446
 80279   1230   2020   ilcdc   Deborah   Laufer   pla   pty   1:2020cv01230   Laufer v. Gajanand Corporation cv                6/16/2020     7/7/2020   446
 80280   3149   2020   ilcdc   Deborah   Laufer   pla   pty   3:2020cv03149   Laufer v. Q Ill Development LLC cv               6/16/2020                446
 80655   3191   2020   ilcdc   Deborah   Laufer   pla   pty   3:2020cv03191   Laufer v. Great River Hospitality, LLC
                                                                                                                   cv          7/30/2020                446
 80668   2219   2020   ilcdc   Deborah   Laufer   pla   pty   2:2020cv02219   Laufer v. D D S Entertain Inc        cv          7/30/2020                446
 80734   3199   2020   ilcdc   Deborah   Laufer   pla   pty   3:2020cv03199   Laufer v. Northfield Center, Inc. cv              8/5/2020                446
 80738   3200   2020   ilcdc   Deborah   Laufer   pla   pty   3:2020cv03200   Laufer v. Lodging Enterprises of Springfield,
                                                                                                                   cv       LLC 8/5/2020                446
 80908   3213   2020   ilcdc   Deborah   Laufer   pla   pty   3:2020cv03213   Laufer v. Champaign Hotel Ventures,  cv LLC      8/20/2020                446
 80909   2240   2020   ilcdc   Deborah   Laufer   pla   pty   2:2020cv02240   Laufer v. Lakeview Hospitality LLC cv            8/20/2020                446
 80927   3217   2020   ilcdc   Deborah   Laufer   pla   pty   3:2020cv03217   Laufer v. D.I. Hotels Corp.          cv          8/24/2020                446
                        Case: 1:20-cv-05364 Document #: 10-1 Filed: 11/17/20 Page 7 of 13 PageID #:38


 80928    3218   2020   ilcdc   Deborah   Laufer   pla   pty   3:2020cv03218   Laufer v. PPVV Hospitality Corporation
                                                                                                                   cv          8/24/2020                  446
 81122    3237   2020   ilcdc   Deborah   Laufer   pla   pty   3:2020cv03237   Laufer v. T & C Inn LLC             cv          9/14/2020                  446
 81677    2308   2020   ilcdc   Deborah   Laufer   pla   pty   2:2020cv02308   Laufer v. Ghanu Inc                 cv          11/3/2020                  446
376873    3519   2020   ilndc   Deborah   Laufer   pla   pty   1:2020cv03519   Laufer v. North Aurora Hotel, LLC cv            6/16/2020                  446
376877    3524   2020   ilndc   Deborah   Laufer   pla   pty   1:2020cv03524   Laufer v. Mahakrupa, Inc.           cv          6/16/2020      9/17/2020   446
376879    3526   2020   ilndc   Deborah   Laufer   pla   pty   1:2020cv03526   Laufer v. Vrajdham Corp.            cv          6/16/2020      7/21/2020   446
376880    3527   2020   ilndc   Deborah   Laufer   pla   pty   1:2020cv03527   Laufer v. M.J.L.S.T., LLC           cv          6/16/2020                  446
376882    3529   2020   ilndc   Deborah   Laufer   pla   pty   1:2020cv03529   Laufer v. Daniels                   cv          6/16/2020      9/24/2020   446
377526    3964   2020   ilndc   Deborah   Laufer   pla   pty   1:2020cv03964   Laufer v. Gajanand Corporation cv                7/7/2020     11/13/2020   446
377963    4259   2020   ilndc   Deborah   Laufer   pla   pty   1:2020cv04259   Laufer v. OM Shivaya LLC            cv          7/20/2020       9/4/2020   446
378170    4378   2020   ilndc   Deborah   Laufer   pla   pty   1:2020cv04378   Laufer et al                        cv          7/27/2020      9/24/2020   446
378535    4593   2020   ilndc   Deborah   Laufer   pla   pty   1:2020cv04593   Laufer v. 233 E Ontario Hotel Propcocv LLC       8/5/2020                  446
378536    4594   2020   ilndc   Deborah   Laufer   pla   pty   1:2020cv04594   Laufer v. ESA P Portfolio L.L.C.    cv           8/5/2020                  446
378745    4712   2020   ilndc   Deborah   Laufer   pla   pty   1:2020cv04712   Laufer v. North Chicago Development cv Limited 8/11/2020       10/6/2020   446
385310    4959   2020   ilndc   Deborah   Laufer   pla   pty   1:2020cv04959   Laufer v. SHC Columbus Drive, LLC cv            8/24/2020                  446
385312    4961   2020   ilndc   Deborah   Laufer   pla   pty   1:2020cv04961   Laufer v. Hayosha, Inc.             cv          8/24/2020      8/30/2020   446
389171    5364   2020   ilndc   Deborah   Laufer   pla   pty   1:2020cv05364   Laufer v. Surf Hotels Investments, L.L.C.
                                                                                                                   cv          9/10/2020                  446
391193    5434   2020   ilndc   Deborah   Laufer   pla   pty   1:2020cv05434   Laufer v. ESA P Portfolio L.L.C.    cv          9/14/2020                  446
392874    6521   2020   ilndc   Deborah   Laufer   pla   pty   1:2020cv06521   Laufer v. Morris Hotel Firm, Inc. cv            11/3/2020                  446
 84882     576   2020   ilsdc   Deborah   Laufer   pla   pty   3:2020cv00576   Laufer v. Kalpana, Inc.             cv          6/16/2020     11/10/2020   446
 84883     577   2020   ilsdc   Deborah   Laufer   pla   pty   3:2020cv00577   Laufer v. Patel et al               cv          6/16/2020      8/13/2020   446
 85336     756   2020   ilsdc   Deborah   Laufer   pla   pty   3:2020cv00756   Laufer v. JP Hotels, Inc.           cv           8/5/2020                  446
 85337     757   2020   ilsdc   Deborah   Laufer   pla   pty   3:2020cv00757   Laufer v. Mansi and Sanket, Inc. cv              8/5/2020      11/6/2020   446
 85338     758   2020   ilsdc   Deborah   Laufer   pla   pty   3:2020cv00758   Laufer v. Cripe                     cv           8/5/2020                  446
 85339     760   2020   ilsdc   Deborah   Laufer   pla   pty   3:2020cv00760   Laufer v. Hiway House, Inc.         cv           8/5/2020                  446
 85600     885   2020   ilsdc   Deborah   Laufer   pla   pty   3:2020cv00885   Laufer v. Hayosha, Inc.             cv           9/1/2020                  446
 85882    1044   2020   ilsdc   Deborah   Laufer   pla   pty   3:2020cv01044   Laufer v. Bradley et al             cv          10/2/2020                  446
 86141    1163   2020   ilsdc   Deborah   Laufer   pla   pty   3:2020cv01163   Laufer v. Mahakali, Inc.            cv          11/3/2020                  446
 86142    1164   2020   ilsdc   Deborah   Laufer   pla   pty   3:2020cv01164   Laufer v. Jai Shiv Shakti, Inc.     cv          11/3/2020                  446
104216     301   2020   inndc   Deborah   Laufer   pla   pty   2:2020cv00301   Laufer v. SRO Hotel LLC             cv          8/17/2020                  446
104225     302   2020   inndc   Deborah   Laufer   pla   pty   2:2020cv00302   Laufer v. Narnarayan Real Estate LLCcv          8/17/2020                  446
104435     320   2020   inndc   Deborah   Laufer   pla   pty   2:2020cv00320   Laufer v. Patel et al               cv           9/3/2020                  446
104437     321   2020   inndc   Deborah   Laufer   pla   pty   2:2020cv00321   Laufer v Udeep Hospitality          cv           9/3/2020                  446
104438     322   2020   inndc   Deborah   Laufer   pla   pty   2:2020cv00322   Laufer v. Varsity Clubs of America -cv
                                                                                                                    South Bend Chapter
                                                                                                                                9/3/2020
                                                                                                                                       Inc   10/29/2020   446
105093     927   2020   inndc   Deborah   Laufer   pla   pty   3:2020cv00927   Laufer v. Varsity Clubs of America -cv
                                                                                                                    South Bend Chapter
                                                                                                                                9/3/2020
                                                                                                                                       Inc                446
219755   30034   2020   madc    Deborah   Laufer   pla   pty   3:2020cv30034   Laufer v. Berkshire Inn, LLC        cv           3/5/2020                  446
219763   30037   2020   madc    Deborah   Laufer   pla   pty   3:2020cv30037   Laufer v. Genesis of Lee, Inc.      cv           3/5/2020      7/15/2020   446
219830   30039   2020   madc    Deborah   Laufer   pla   pty   3:2020cv30039   Laufer v. Riddhi BR, LLC            cv           3/9/2020                  446
219833   30040   2020   madc    Deborah   Laufer   pla   pty   3:2020cv30040   Laufer v. Shree Hospitality, LLC    cv           3/9/2020                  446
219851   30044   2020   madc    Deborah   Laufer   pla   pty   3:2020cv30044   Laufer v. Siddhi, Inc.              cv           3/9/2020                  446
219722   30033   2020   madc    Deborah   Laufer   pla   pty   3:2020cv30033   Laufer v. The Lenox Inn, Inc.       cv           3/3/2020      5/19/2020   446
220365   30051   2020   madc    Deborah   Laufer   pla   pty   3:2020cv30051   Laufer v. Meena Corporation         cv           4/1/2020                  446
220663   30057   2020   madc    Deborah   Laufer   pla   pty   3:2020cv30057   Laufer v. Bravo, LLC                cv          4/14/2020                  446
221580   30071   2020   madc    Deborah   Laufer   pla   pty   3:2020cv30071   Laufer v. Butternut, LLC            cv          5/19/2020     10/22/2020   446
221587   30072   2020   madc    Deborah   Laufer   pla   pty   3:2020cv30072   Laufer v. Willows Motel, LLC        cv          5/19/2020                  446
221625   30073   2020   madc    Deborah   Laufer   pla   pty   3:2020cv30073   Laufer v. Gangama, Inc.             cv          5/20/2020      6/26/2020   446
221673   30075   2020   madc    Deborah   Laufer   pla   pty   3:2020cv30075   Laufer v. Limra Realty, LLC         cv          5/21/2020                  446
                        Case: 1:20-cv-05364 Document #: 10-1 Filed: 11/17/20 Page 8 of 13 PageID #:39


222202   30082   2020   madc    Deborah   Laufer   pla   pty   3:2020cv30082   Laufer v. Toole Properties 2002, Inc.
                                                                                                                   cv            6/8/2020                   446
222380   30086   2020   madc    Deborah   Laufer   pla   pty   3:2020cv30086   Laufer v. Berkshire Resorts, LLC cv             6/13/2020                    446
222437   30087   2020   madc    Deborah   Laufer   pla   pty   3:2020cv30087   Laufer v. Pratik-Sonam Corporationcv            6/15/2020       10/19/2020   446
481860    1326   2020   mddc    Deborah   Laufer   pla   pty   1:2020cv01326   Laufer v. Desai                     cv          5/27/2020                    446
481861    1327   2020   mddc    Deborah   Laufer   pla   pty   1:2020cv01327   Laufer v. Hampden Investment Properties
                                                                                                                   cv      LLC 5/27/2020        8/14/2020   446
481862    1328   2020   mddc    Deborah   Laufer   pla   pty   8:2020cv01328   Laufer v. Agasi Lodging Inc.        cv          5/27/2020        8/25/2020   446
483155    1971   2020   mddc    Deborah   Laufer   pla   pty   1:2020cv01971   Laufer v. Shri Sudha Devi LLC       cv            7/2/2020       8/25/2020   446
483156    1972   2020   mddc    Deborah   Laufer   pla   pty   1:2020cv01972   Laufer v. Columbia Lodging Inc. cv                7/2/2020       8/21/2020   446
483157    1973   2020   mddc    Deborah   Laufer   pla   pty   1:2020cv01973   Laufer v. Bre/Esa P Portfolio, LLC cv             7/3/2020                   446
483158    1974   2020   mddc    Deborah   Laufer   pla   pty   8:2020cv01974   Laufer v. Ft. Meade Hospitality, LLCcv            7/3/2020      11/10/2020   446
483521    2119   2020   mddc    Deborah   Laufer   pla   pty   1:2020cv02119   Laufer v. Prestige Hospitality Group,
                                                                                                                   cvLLC       7/21/2020                    446
483549    2135   2020   mddc    Deborah   Laufer   pla   pty   1:2020cv02135   Laufer v. Jessup QI, LLC            cv          7/21/2020        10/9/2020   446
483553    2136   2020   mddc    Deborah   Laufer   pla   pty   1:2020cv02136   Laufer v. Naranda Hotels, LLC       cv          7/21/2020                    446
484215    2325   2020   mddc    Deborah   Laufer   pla   pty   8:2020cv02325   Laufer v. Richbell Carrollton, LLC cv           8/11/2020                    446
484412    2394   2020   mddc    Deborah   Laufer   pla   pty   8:2020cv02394   Laufer v. 2 Research Court LLC      cv          8/19/2020                    446
486963    3250   2020   mddc    Deborah   Laufer   pla   pty   1:2020cv03250   Laufer v. BWI Hotel Holding II, LLC cv         11/10/2020                    446
486964    3251   2020   mddc    Deborah   Laufer   pla   pty   1:2020cv03251   Laufer v. Akshar Corporation        cv         11/10/2020                    446
486988    3264   2020   mddc    Deborah   Laufer   pla   pty   1:2020cv03264   Laufer v. VASU INC.                 cv         11/11/2020                    446
486989    3265   2020   mddc    Deborah   Laufer   pla   pty   1:2020cv03265   Laufer v. Patel                     cv         11/11/2020                    446
 59115     340   2020   medc    DEBORAH   LAUFER   pla   pty   1:2020cv00340   LAUFER v. WHITMAN FAMILY LLC cv                 9/24/2020                    446
 59116     341   2020   medc    DEBORAH   LAUFER   pla   pty   1:2020cv00341   LAUFER v. MHMHP INC                 cv          9/24/2020                    446
 59117     342   2020   medc    DEBORAH   LAUFER   pla   pty   1:2020cv00342   LAUFER v. MIGIS HOTEL GROUP LLCcv               9/24/2020                    446
 59118     343   2020   medc    DEBORAH   LAUFER   pla   pty   1:2020cv00343   LAUFER v. MHMHP INC                 cv          9/24/2020        9/24/2020   446
 59123     344   2020   medc    DEBORAH   LAUFER   pla   pty   2:2020cv00344   LAUFER v. ACHESON HOTELS LLC cv                 9/24/2020                    446
 59124     345   2020   medc    DEBORAH   LAUFER   pla   pty   2:2020cv00345   LAUFER v. GIRI HOTELS LLC           cv          9/24/2020                    446
 59125     346   2020   medc    DEBORAH   LAUFER   pla   pty   2:2020cv00346   LAUFER v. INN AT ST JOHN            cv          9/24/2020                    446
434333    5609   2020   njdc    DEBORAH   LAUFER   pla   pty   3:2020cv05609   LAUFER v. BHUMINA LLC               cv            5/6/2020        7/9/2020   446
434373    5644   2020   njdc    DEBORAH   LAUFER   pla   pty   1:2020cv05644   LAUFER v. DPPRJ HOSPITALITY, LLCcv                5/7/2020        8/6/2020   446
434379    5648   2020   njdc    DEBORAH   LAUFER   pla   pty   1:2020cv05648   LAUFER v. AARK HOSPITALITY HOLDING, cv LLC        5/7/2020                   446
434380    5649   2020   njdc    DEBORAH   LAUFER   pla   pty   3:2020cv05649   LAUFER v. EXIT 8 LAND, LLC          cv            5/7/2020                   446
434925    5900   2020   njdc    DEBORAH   LAUFER   pla   pty   3:2020cv05900   LAUFER v. BHUMINA LLC               cv          5/14/2020        6/19/2020   446
435631    6437   2020   njdc    DEBORAH   LAUFER   pla   pty   1:2020cv06437   LAUFER v. BANSRI HOSPITALITY, LLCcv             5/27/2020        8/27/2020   446
435632    6438   2020   njdc    DEBORAH   LAUFER   pla   pty   1:2020cv06438   LAUFER v. BUENA MOTEL CORP cv                   5/27/2020                    446
436718    7035   2020   njdc    DEBORAH   LAUFER   pla   pty   2:2020cv07035   LAUFER v. NAKSH LLC                 cv            6/9/2020       8/27/2020   446
436810    7085   2020   njdc    DEBORAH   LAUFER   pla   pty   2:2020cv07085   LAUFER v. MINERALS RESORT & SPAcvSPE LLC        6/10/2020        8/26/2020   446
438902    8218   2020   njdc    DEBORAH   LAUFER   pla   pty   2:2020cv08218   LAUFER v. LAKHANI ASSOCIATES LLCcv                7/3/2020       8/27/2020   446
438903    8219   2020   njdc    DEBORAH   LAUFER   pla   pty   2:2020cv08219   LAUFER v. DC HOSPITALITY SOUTH cv   PLAINFIELD LLC7/3/2020       8/21/2020   446
438915    8225   2020   njdc    DEBORAH   LAUFER   pla   pty   3:2020cv08225   LAUFER v. INTERCONTINENTAL HOTELS   cv GROUP 7/4/2020            11/2/2020   446
440387    9193   2020   njdc    DEBORAH   LAUFER   pla   pty   3:2020cv09193   LAUFER v. EXTENDED STAY AMERICA     cv - SOMERSET
                                                                                                                               7/21/2020
                                                                                                                                  - FRANKLIN                446
442094   10323   2020   njdc    DEBORAH   LAUFER   pla   pty   2:2020cv10323   LAUFER v. INDEPENDENCE REALTY COMPANY
                                                                                                                   cv          8/11/2020        9/23/2020   446
442095   10324   2020   njdc    DEBORAH   LAUFER   pla   pty   2:2020cv10324   LAUFER v. CAPRI LITTLE FERRY LLC cv             8/11/2020        9/23/2020   446
442096   10325   2020   njdc    DEBORAH   LAUFER   pla   pty   2:2020cv10325   LAUFER v. 145 DEAN DRIVE LLC        cv          8/11/2020                    446
444560   12238   2020   njdc    DEBORAH   LAUFER   pla   pty   2:2020cv12238   LAUFER v. FLORHAM PARK LW HOTEL     cv ASSOCIATES9/2/2020
                                                                                                                                   LP                       446
448951    2605   2020   nyedc   Deborah   Laufer   pla   pty   2:2020cv02605   Laufer v. Ratan Ronkonkoma LLC cv               6/11/2020        9/15/2020   446
448961    2600   2020   nyedc   Deborah   Laufer   pla   pty   2:2020cv02600   Laufer v. Fortuna LI LLC            cv          6/11/2020                    446
449149    2680   2020   nyedc   Deborah   Laufer   pla   pty   2:2020cv02680   Laufer v. Jaral East End Hotel Corp.cv          6/17/2020                    446
449155    2678   2020   nyedc   Deborah   Laufer   pla   pty   2:2020cv02678   Laufer v. OCR Duffy LLC             cv          6/17/2020                    446
                       Case: 1:20-cv-05364 Document #: 10-1 Filed: 11/17/20 Page 9 of 13 PageID #:40


449809   2937   2020   nyedc   Deborah   Laufer   pla   pty   2:2020cv02937   Laufer v. Goldcrest LLC               cv           7/2/2020    9/30/2020   446
449790   2933   2020   nyedc   Deborah   Laufer   pla   pty   1:2020cv02933   Laufer v. Neil Hospitality, L.L.C.    cv           7/2/2020    9/22/2020   446
450471   3289   2020   nyedc   Deborah   Laufer   pla   pty   2:2020cv03289   Laufer v. Roshni Realty LLC           cv          7/22/2020    9/25/2020   446
451180   3525   2020   nyedc   Deborah   Laufer   pla   pty   2:2020cv03525   Laufer v. Pak-Am Hotels, LTD.,        cv           8/5/2020   10/15/2020   446
451202   3539   2020   nyedc   Deborah   Laufer   pla   pty   2:2020cv03539   Laufer v. The Crest Group, LLC        cv           8/6/2020                446
451225   3548   2020   nyedc   Deborah   Laufer   pla   pty   2:2020cv03548   Laufer v. ISSAC HOSPITALITY LLC, cv                8/6/2020                446
451286   3556   2020   nyedc   Deborah   Laufer   pla   pty   2:2020cv03556   Laufer v. 15 Bay Avenue LLC           cv           8/7/2020    9/29/2020   446
451473   3634   2020   nyedc   Deborah   Laufer   pla   pty   2:2020cv03634   Laufer v. Airport Inn Inc.            cv          8/12/2020                446
451728   3541   2020   nyedc   Deborah   Laufer   pla   pty   1:2020cv03541   Laufer v. GIY Owner LLC               cv           8/6/2020                446
453391   4506   2020   nyedc   Deborah   Laufer   pla   pty   2:2020cv04506   Laufer v. Three Seven Hotel LLC cv                9/23/2020   11/12/2020   446
121733   1324   2019   nyndc   Deborah   Laufer   pla   pty   1:2019cv01324   Laufer v. 1110 Western Albany, LLCcvet al        10/28/2019     5/8/2020   446
121765   1321   2019   nyndc   Deborah   Laufer   pla   pty   1:2019cv01321   Laufer v. Samoni Hospitality, LLC cv             10/29/2019   12/19/2019   446
121766   1328   2019   nyndc   Deborah   Laufer   pla   pty   1:2019cv01328   Laufer v. 88 Motel Inc.               cv         10/28/2019    3/30/2020   446
121771   1329   2019   nyndc   Deborah   Laufer   pla   pty   1:2019cv01329   Laufer v. 4th Precinct, LLC           cv         10/28/2019    3/12/2020   446
122121   1433   2019   nyndc   Deborah   Laufer   pla   pty   5:2019cv01433   Laufer v. Patel et al                 cv         11/19/2019    3/30/2020   446
122122   1432   2019   nyndc   Deborah   Laufer   pla   pty   6:2019cv01432   Laufer v. Frisbee Property Management cv LLC     11/19/2019                446
122124   1435   2019   nyndc   Deborah   Laufer   pla   pty   5:2019cv01435   Laufer v. Rising SH LLC               cv         11/19/2019   11/25/2019   446
122125   1436   2019   nyndc   Deborah   Laufer   pla   pty   5:2019cv01436   Laufer v. Whitestone Hospitality LLC  cv         11/19/2019   11/25/2019   446
122130   1429   2019   nyndc   Deborah   Laufer   pla   pty   8:2019cv01429   Laufer v. OM Ganesh LLC               cv         11/19/2019    1/22/2020   446
122186   1465   2019   nyndc   Deborah   Laufer   pla   pty   1:2019cv01465   Laufer v. Inn at the Century, LLC et cv
                                                                                                                    al         11/25/2019    1/17/2020   446
122187   1462   2019   nyndc   Deborah   Laufer   pla   pty   1:2019cv01462   Laufer v. Village at Miller Road, LLCcvet al     11/25/2019    6/23/2020   446
122189   1464   2019   nyndc   Deborah   Laufer   pla   pty   1:2019cv01464   Laufer v. Indra Holdings, LLC et al cv           11/25/2019    1/17/2020   446
122190   1469   2019   nyndc   Deborah   Laufer   pla   pty   1:2019cv01469   Laufer v. Mrfansi, inc.               cv         11/25/2019    2/18/2020   446
122191   1461   2019   nyndc   Deborah   Laufer   pla   pty   1:2019cv01461   Laufer v. Mrkush, Inc. et al          cv         11/25/2019    2/18/2020   446
122204   1468   2019   nyndc   Deborah   Laufer   pla   pty   1:2019cv01468   Laufer v. A&P OM LLC                  cv         11/25/2019    2/18/2020   446
122205   1466   2019   nyndc   Deborah   Laufer   pla   pty   1:2019cv01466   Laufer v. BW RRI I, LLC, et al.       cv         11/25/2019    2/25/2020   446
122337   1502   2019   nyndc   Deborah   Laufer   pla   pty   1:2019cv01502   Laufer v. Cocca's Hotel, LLC et al cv             12/4/2019    2/24/2020   446
122338   1499   2019   nyndc   Deborah   Laufer   pla   pty   1:2019cv01499   Laufer v. Due Die Mare, Inc.          cv          12/4/2019    2/18/2020   446
122345   1501   2019   nyndc   Deborah   Laufer   pla   pty   1:2019cv01501   Laufer v. Laxmi & Sons, LLC           cv          12/4/2019                446
122348   1505   2019   nyndc   Deborah   Laufer   pla   pty   1:2019cv01505   Laufer v. J. Swaminarayan, Inc.       cv          12/5/2019    2/18/2020   446
122349   1504   2019   nyndc   Deborah   Laufer   pla   pty   1:2019cv01504   Laufer v. Milan Hotels, LLC et al cv              12/4/2019    2/18/2020   446
122356   1507   2019   nyndc   Deborah   Laufer   pla   pty   1:2019cv01507   Laufer v. Yogini Inc.                 cv          12/4/2019    2/18/2020   446
122363   1509   2019   nyndc   Deborah   Laufer   pla   pty   3:2019cv01509   Laufer v. 860 Vestal Empire LLC cv                12/5/2019                446
122371   1512   2019   nyndc   Deborah   Laufer   pla   pty   5:2019cv01512   Laufer v. Kishorkumar                 cv          12/5/2019     2/5/2020   446
122372   1506   2019   nyndc   Deborah   Laufer   pla   pty   5:2019cv01506   Laufer v. Auburn Inn, Inc. et al      cv          12/5/2019     4/6/2020   446
122544   1557   2019   nyndc   Deborah   Laufer   pla   pty   3:2019cv01557   Laufer v. Homestead Village Dev. Groupcv LLC     12/17/2019                446
122549   1559   2019   nyndc   Deborah   Laufer   pla   pty   3:2019cv01559   Laufer v. Shree Hari Holdings, LLC cv            12/17/2019                446
122559   1563   2019   nyndc   Deborah   Laufer   pla   pty   5:2019cv01563   Laufer v. Mirbeau of Skaneateles, LP  cvet al    12/18/2019    3/12/2020   446
122564   1564   2019   nyndc   Deborah   Laufer   pla   pty   3:2019cv01564   Laufer v. 1156 Front Street, LLC cv              12/18/2019                446
122574   1567   2019   nyndc   Deborah   Laufer   pla   pty   5:2019cv01567   Laufer v. Lady Jayne Hotels Corp. cv             12/18/2019    2/28/2020   446
122578   1569   2019   nyndc   Deborah   Laufer   pla   pty   1:2019cv01569   Laufer v. AU PAC (NY), INC.           cv         12/19/2019     3/5/2020   446
122580   1574   2019   nyndc   Deborah   Laufer   pla   pty   5:2019cv01574   Laufer v. Mirbeau of Skaneateles L.P. cv et al   12/19/2019    3/12/2020   446
122609   1568   2019   nyndc   Deborah   Laufer   pla   pty   3:2019cv01568   Laufer v. Rutherford                  cv         12/18/2019    3/10/2020   446
122612   1585   2019   nyndc   Deborah   Laufer   pla   pty   5:2019cv01585   Laufer v. Cometti Properties, LLC cv             12/20/2019                446
122613   1584   2019   nyndc   Deborah   Laufer   pla   pty   5:2019cv01584   Laufer v. Geo Hotel Co., Inc.         cv         12/20/2019    3/11/2020   446
122614   1583   2019   nyndc   Deborah   Laufer   pla   pty   5:2019cv01583   Laufer v. Cortland Spring, Inc. et al cv         12/20/2019     5/8/2020   446
122615   1581   2019   nyndc   Deborah   Laufer   pla   pty   3:2019cv01581   Laufer v. Jegg Realty Norwich, LLC cv            12/20/2019                446
                        Case: 1:20-cv-05364 Document #: 10-1 Filed: 11/17/20 Page 10 of 13 PageID #:41


122616    1586   2019   nyndc   Deborah   Laufer   pla   pty   5:2019cv01586   Laufer v. DND Cortland Real Estate,cvLLC         12/20/2019                 446
122620    1582   2019   nyndc   Deborah   Laufer   pla   pty   6:2019cv01582   Laufer v. Servus Hotel Group Waterloo,
                                                                                                                    cv LLC 12/20/2019          1/27/2020   446
122621    1592   2019   nyndc   Deborah   Laufer   pla   pty   5:2019cv01592   Laufer v. Hope Lake Holdings, LLC et cval        12/20/2019     3/16/2020   446
122624    1588   2019   nyndc   Deborah   Laufer   pla   pty   5:2019cv01588   Laufer v. Pooja Hotel, Inc., et al. cv           12/20/2019     8/13/2020   446
123666     273   2020   nyndc   Deborah   Laufer   pla   pty   5:2020cv00273   Laufer v. SNY Hospitality, LLC       cv            3/11/2020                446
123679     274   2020   nyndc   Deborah   Laufer   pla   pty   5:2020cv00274   Laufer v. Powers et al               cv            3/11/2020    4/20/2020   446
123680     275   2020   nyndc   Deborah   Laufer   pla   pty   3:2020cv00275   Laufer v. Manee Inc.                 cv            3/11/2020    6/25/2020   446
123683     281   2020   nyndc   Deborah   Laufer   pla   pty   3:2020cv00281   Laufer v. Welcome Motels, Inc. et alcv             3/11/2020                446
123710     280   2020   nyndc   Deborah   Laufer   pla   pty   3:2020cv00280   Laufer v. Daniel Martin Motels, Inc.cv             3/11/2020    8/10/2020   446
123824     323   2020   nyndc   Deborah   Laufer   pla   pty   3:2020cv00323   Laufer v. Homik Inns Corp.           cv            3/23/2020    8/10/2020   446
123825     325   2020   nyndc   Deborah   Laufer   pla   pty   1:2020cv00325   Laufer v. 88 Ridge Royale LLC        cv            3/23/2020    7/29/2020   446
123884     355   2020   nyndc   Deborah   Laufer   pla   pty   8:2020cv00355   Laufer v. Golden Gate Lodging, LLCcv               3/30/2020     5/6/2020   446
123885     356   2020   nyndc   Deborah   Laufer   pla   pty   5:2020cv00356   Laufer v. Ram Inc.                   cv            3/30/2020    8/14/2020   446
123887     352   2020   nyndc   Deborah   Laufer   pla   pty   3:2020cv00352   Laufer v. Minteer                    cv            3/30/2020     9/2/2020   446
123888     350   2020   nyndc   Deborah   Laufer   pla   pty   8:2020cv00350   Laufer v. Akey et al                 cv            3/30/2020                446
123889     348   2020   nyndc   Deborah   Laufer   pla   pty   5:2020cv00348   Laufer v. Jai Dev, Inc.              cv            3/30/2020    7/23/2020   446
123892     357   2020   nyndc   Deborah   Laufer   pla   pty   8:2020cv00357   Laufer v. 7 Hills Hotel, LLC         cv            3/30/2020                446
123915     376   2020   nyndc   Deborah   Laufer   pla   pty   8:2020cv00376   Laufer v. Dhani, LLC et al           cv             4/1/2020                446
123920     379   2020   nyndc   Deborah   Laufer   pla   pty   5:2020cv00379   Laufer v. Dove Hess Holdings, LLC cv                4/1/2020                446
123924     383   2020   nyndc   Deborah   Laufer   pla   pty   3:2020cv00383   Laufer v. Ambamaa, Inc.              cv             4/1/2020                446
123926     384   2020   nyndc   Deborah   Laufer   pla   pty   8:2020cv00384   Laufer v. NIRAG Inc.                 cv             4/2/2020                446
123934     378   2020   nyndc   Deborah   Laufer   pla   pty   3:2020cv00378   Laufer v. Shri Saikrupa Hospitality, cv
                                                                                                                    Inc.           4/1/2020                446
123980     407   2020   nyndc   Deborah   Laufer   pla   pty   3:2020cv00407   Laufer v. Shree Hari Hotels, LLC cv                 4/7/2020    5/26/2020   446
125162     845   2020   nyndc   Deborah   Laufer   pla   pty   1:2020cv00845   Laufer v. Adirondack Lakeview, LLCcv               7/28/2020                446
125712    1075   2020   nyndc   Deborah   Laufer   pla   pty   1:2020cv01075   Laufer v. Tetrad Canaan Real EstatecvLLC           9/10/2020                446
526858   10702   2019   nysdc   Deborah   Laufer   pla   pty   7:2019cv10702   Laufer v. Whitestone Hospitality,LLC cv          11/19/2019     9/23/2020   446
527418   10968   2019   nysdc   Deborah   Laufer   pla   pty   1:2019cv10968   Laufer v. Whitestone Hospitality LLC cv          11/27/2019     3/11/2020   446
527420   10971   2019   nysdc   Deborah   Laufer   pla   pty   1:2019cv10971   Laufer v. Rising SH LLC              cv          11/27/2019     4/20/2020   446
534815    2509   2020   nysdc   Deborah   Laufer   pla   pty   7:2020cv02509   Laufer v. AI Shree Khodiyar MAA Inc. cv            3/23/2020     9/9/2020   446
540941    5777   2020   nysdc   Deborah   Laufer   pla   pty   7:2020cv05777   Laufer v. Faili Rudowski IrrevocablecvTrust et al 7/24/2020    10/22/2020   446
541233    5939   2020   nysdc   Deborah   Laufer   pla   pty   1:2020cv05939   Laufer v. Pinnacle Tower Realty LLCcv              7/30/2020    9/25/2020   446
541256    5943   2020   nysdc   Deborah   Laufer   pla   pty   1:2020cv05943   Laufer v. Morgans Hotel Group Management
                                                                                                                    cv         LLC7/30/2020                446
541624    6151   2020   nysdc   Deborah   Laufer   pla   pty   7:2020cv06151   Laufer v. MRC Poughkeepsie, LLC cv                  8/6/2020   11/12/2020   446
541700    6211   2020   nysdc   Deborah   Laufer   pla   pty   1:2020cv06211   Laufer v. Panta Realty, Co.          cv             8/7/2020    11/5/2020   446
541707    6219   2020   nysdc   Deborah   Laufer   pla   pty   1:2020cv06219   Laufer v. Blakely LLC                cv             8/7/2020   10/14/2020   446
541716    6226   2020   nysdc   Deborah   Laufer   pla   pty   1:2020cv06226   Laufer v. Excelsior Syndicate Inc. cv               8/7/2020                446
541719    6229   2020   nysdc   Deborah   Laufer   pla   pty   7:2020cv06229   Laufer v. Tristate Note Repurchasecv  Group LLC 8/7/2020       10/21/2020   446
541725    6236   2020   nysdc   Deborah   Laufer   pla   pty   7:2020cv06236   Laufer v. Nilesh Corp.               cv             8/7/2020    10/1/2020   446
542383    6568   2020   nysdc   Deborah   Laufer   pla   pty   7:2020cv06568   Laufer v. Tappanzee Hotel LLC        cv            8/18/2020                446
127722    6062   2020   nywdc   Deborah   Laufer   pla   pty   6:2020cv06062   Laufer v. Servus Hotel Group Waterloo,
                                                                                                                    cv LLC        1/28/2020     4/3/2020   446
128686     342   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00342   Laufer v. HRB Hospitality Inc.       cv            3/22/2020     9/1/2020   446
128707     349   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00349   Laufer v. Shriji Swami LLC           cv            3/24/2020    4/29/2020   446
128713     351   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00351   Laufer v. Adam Hospitality LLC       cv            3/24/2020                446
128730     359   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00359   Laufer v. Shiv Hotel Inc             cv            3/25/2020    4/29/2020   446
128731     360   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00360   Laufer v. Pramukh Motels Inc.        cv            3/25/2020                446
128746     364   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00364   Laufer v. Kasturi Hotel, LLC         cv            3/26/2020                446
128748     365   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00365   Laufer v. Grandsam Island LLC        cv            3/26/2020     9/8/2020   446
                       Case: 1:20-cv-05364 Document #: 10-1 Filed: 11/17/20 Page 11 of 13 PageID #:42


128749    366   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00366   Laufer v. First Street Group LLC     cv           3/26/2020    11/4/2020   446
128750   6182   2020   nywdc   Deborah   Laufer   pla   pty   6:2020cv06182   Laufer v. Dinesh Patel               cv           3/26/2020     8/7/2020   446
128751   6183   2020   nywdc   Deborah   Laufer   pla   pty   6:2020cv06183   Laufer v. DNJ, Hospitality, LLC      cv           3/26/2020                446
128752   6184   2020   nywdc   Deborah   Laufer   pla   pty   6:2020cv06184   Laufer v. Dicephalous Properties II cv
                                                                                                                   Company, LLC3/26/2020     11/6/2020   446
128753   6185   2020   nywdc   Deborah   Laufer   pla   pty   6:2020cv06185   Laufer v. MA & LB LLC                cv           3/26/2020                446
128754   6186   2020   nywdc   Deborah   Laufer   pla   pty   6:2020cv06186   Laufer v. Rishi LLC                  cv           3/26/2020                446
128755   6187   2020   nywdc   Deborah   Laufer   pla   pty   6:2020cv06187   Laufer v. Seneca Road Properties LLC cv           3/26/2020                446
128756    367   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00367   Laufer v. Jamestown Hotel LLC        cv           3/26/2020                446
128757    368   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00368   Laufer v. Dunkirk Resort Properties,cvLLC et al 3/26/2020                  446
128758   6188   2020   nywdc   Deborah   Laufer   pla   pty   6:2020cv06188   Laufer v. BRE/ESA P Portfolio, LLC. cv            3/26/2020     8/3/2020   446
128860    396   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00396   Laufer v. Servus Hotel Group Waterloo,
                                                                                                                   cv LLC       1/28/2020    6/11/2020   446
128896    405   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00405   Laufer v. Aum Shree LLC              cv            4/6/2020                446
128897   6211   2020   nywdc   Deborah   Laufer   pla   pty   6:2020cv06211   Laufer v. Aum Corp of Painted Postcv               4/6/2020                446
128899    407   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00407   Laufer v. Drashti Batavia LLC        cv            4/6/2020                446
128900   6212   2020   nywdc   Deborah   Laufer   pla   pty   6:2020cv06212   Laufer v. PGA Sequoia, LLC           cv            4/6/2020                446
128901   6213   2020   nywdc   Deborah   Laufer   pla   pty   6:2020cv06213   Laufer v. Newark Hotels, Inc.        cv            4/6/2020   10/21/2020   446
128902    408   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00408   Laufer v. Darienlake Hospitality LLCcv             4/6/2020                446
128903   6214   2020   nywdc   Deborah   Laufer   pla   pty   6:2020cv06214   Laufer v. Corning Hotel Company, LLC cv            4/6/2020    9/30/2020   446
128912    413   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00413   Laufer v. Woodbury Hotel Corporation cv            4/7/2020                446
128913    414   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00414   Laufer v. River Spring Lodge LLC cv                4/7/2020    10/8/2020   446
128914   6218   2020   nywdc   Deborah   Laufer   pla   pty   6:2020cv06218   Laufer v. MCMC Properties LLC        cv            4/7/2020    5/26/2020   446
128915   6219   2020   nywdc   Deborah   Laufer   pla   pty   6:2020cv06219   Laufer v. Living The Dream Wellness  cvRetreats LLC4/7/2020                446
128916    415   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00415   Laufer v. D.M. INN, LLC              cv            4/7/2020     7/2/2020   446
129045    469   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00469   Laufer v. Avadhoot Hotel LLC         cv           4/21/2020                446
129047    471   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00471   Laufer v. Mauni, Inc.                cv           4/21/2020    10/9/2020   446
129051    472   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00472   Laufer v. Shri Laxmi Corp.           cv           4/21/2020   10/27/2020   446
129052    473   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00473   Laufer v. Sai Shradha, LLC           cv           4/21/2020   10/26/2020   446
129042    467   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00467   Laufer v. Webbs Motel, Inc.          cv           4/21/2020                446
129062    476   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00476   Laufer v. Kaival M&J, Inc.           cv           4/22/2020                446
129064   6259   2020   nywdc   Deborah   Laufer   pla   pty   6:2020cv06259   Laufer v. Raj Hotels, LLC            cv           4/22/2020                446
129067    478   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00478   Laufer v. LABH Hospitality, Inc.     cv           4/22/2020                446
129073   6260   2020   nywdc   Deborah   Laufer   pla   pty   6:2020cv06260   Laufer v. Patel                      cv           4/22/2020                446
129074   6261   2020   nywdc   Deborah   Laufer   pla   pty   6:2020cv06261   Laufer v. Preeti, LLC                cv           4/22/2020    9/21/2020   446
129075    480   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00480   Laufer v. Maday Development Corp.    cv           4/22/2020    8/19/2020   446
129084    484   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00484   Laufer v. Galloping Falls Corp.      cv           4/23/2020    9/30/2020   446
129085    485   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00485   Laufer v. Haripriya, Inc.            cv           4/23/2020                446
129086    486   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00486   Laufer v. Buffalo South Motor Inn.,cv Inc.        4/23/2020                446
129090    487   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00487   Laufer v. Diverse Development Corp.  cv           4/23/2020    9/30/2020   446
129091    488   2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00488   Laufer v. Nair et al                 cv           4/23/2020                446
131356   6623   2020   nywdc   Deborah   Laufer   pla   pty   6:2020cv06623   Laufer v. AGK Real Estate Holding, LLC
                                                                                                                   cv           8/21/2020                446
133202   6967   2020   nywdc   Deborah   Laufer   pla   pty   6:2020cv06967   Laufer v. Katha Inc.                 cv          11/12/2020                446
270413   2218   2020   ohndc   Deborah   Laufer   pla   pty   3:2020cv02218   Laufer v. Chandni Corporation        cv           9/30/2020    11/3/2020   446
126489   1775   2020   pamdc   Deborah   Laufer   pla   pty   1:2020cv01775   Laufer v. R. H. R., INC              cv           9/28/2020                446
126510   1781   2020   pamdc   Deborah   Laufer   pla   pty   1:2020cv01781   Laufer v. Canyon Real Estate, LP cv               9/29/2020                446
126520   1788   2020   pamdc   Deborah   Laufer   pla   pty   3:2020cv01788   Laufer v. White Haven Hospitality of cvPA, LLC    9/30/2020                446
126792   1933   2020   pamdc   Deborah   Laufer   pla   pty   1:2020cv01933   Laufer v. Darin Distributors, Inc. cv            10/20/2020                446
126849   1960   2020   pamdc   Deborah   Laufer   pla   pty   1:2020cv01960   Laufer v. The William E. Swigart, Jr.cvAutomobile10/23/2020
                                                                                                                                Museum                   446
                        Case: 1:20-cv-05364 Document #: 10-1 Filed: 11/17/20 Page 12 of 13 PageID #:43


 126946   2017   2020   pamdc   Deborah   Laufer   pla   pty   4:2020cv02017   Laufer v. Fulmer et al             cv           10/30/2020                 446
 126959   2025   2020   pamdc   Deborah   Laufer   pla   pty   1:2020cv02025   Laufer v. Rajul Corporation        cv            11/2/2020                 446
 126964   2026   2020   pamdc   Deborah   Laufer   pla   pty   4:2020cv02026   Laufer v. Vishva Corporation       cv            11/2/2020                 446
 273294   1731   2020   pawdc   DEBORAH   LAUFER   pla   pty   2:2020cv01731   LAUFER v. OMSHIVA HOSPITALITY LLC  cv           11/12/2020                 446
 268932   1010   2020   pawdc   DEBORAH   LAUFER   pla   pty   2:2020cv01010   LAUFER v. AAM HOSPITALITY CORPcv                   7/6/2020    7/29/2020   446
 269483   1090   2020   pawdc   DEBORAH   LAUFER   pla   pty   2:2020cv01090   LAUFER v. RADHE KRISHNA LLC        cv            7/21/2020     8/24/2020   446
 270080   1188   2020   pawdc   DEBORAH   LAUFER   pla   pty   2:2020cv01188   LAUFER v. TRIBHUVAN REAL ESTATEcvLP              8/11/2020    10/27/2020   446
 270202   1193   2020   pawdc   DEBORAH   LAUFER   pla   pty   2:2020cv01193   LAUFER v. VIJAY INC.               cv            8/11/2020     10/2/2020   446
 271019    177   2020   pawdc   DEBORAH   LAUFER   pla   pty   3:2020cv00177   LAUFER v. KOVAKEN LLC              cv              9/2/2020    11/4/2020   446
 273207    321   2020   pawdc   DEBORAH   LAUFER   pla   pty   1:2020cv00321   LAUFER v. GEORGIA AND EDWARD cv     LAVALLE 11/10/2020                     446
  49560    351   2020   ridc    Deborah   Laufer   pla   pty   1:2020cv00351   Laufer v. Radha Krishna, LLC       cv            8/13/2020                 446
  49562    353   2020   ridc    Deborah   Laufer   pla   pty   1:2020cv00353   Laufer v. Shanti Hospitality, INC. cv            8/13/2020                 446
  49792    422   2020   ridc    Deborah   Laufer   pla   pty   1:2020cv00422   Laufer v. Newport Hotel Group, LLCcv             9/23/2020                 446
1097053    382   2020   txwdc   Deborah   Laufer   pla   pty   6:2020cv00382   Laufer v. ROHINI INC               cv            5/13/2020      6/3/2020   446
1097061    383   2020   txwdc   Deborah   Laufer   pla   pty   6:2020cv00383   Laufer v. Khushbu Investment LLC cv              5/13/2020      6/3/2020   446
1097067    384   2020   txwdc   Deborah   Laufer   pla   pty   6:2020cv00384   Laufer v. Temple Econo Lodge Inc. cv             5/14/2020      6/3/2020   446
1097068    385   2020   txwdc   Deborah   Laufer   pla   pty   6:2020cv00385   Laufer v. J&J Executive Suites LLC cv            5/14/2020                 446
1097069    386   2020   txwdc   Deborah   Laufer   pla   pty   6:2020cv00386   Laufer v. Satishchandra Patel      cv            5/14/2020      6/2/2020   446
1097070    387   2020   txwdc   Deborah   Laufer   pla   pty   6:2020cv00387   Laufer v. King's Inn               cv            5/14/2020      6/2/2020   446
1097071    388   2020   txwdc   Deborah   Laufer   pla   pty   6:2020cv00388   Laufer v. Santha, Inc.             cv            5/14/2020      6/4/2020   446
1097072    517   2020   txwdc   Deborah   Laufer   pla   pty   1:2020cv00517   Laufer v. Shri D & G Corporation cv              5/14/2020      6/8/2020   446
1097073    389   2020   txwdc   Deborah   Laufer   pla   pty   6:2020cv00389   Laufer v. Jayeshkumar B & Hemaben  cv Patel      5/14/2020                 446
1097077    390   2020   txwdc   Deborah   Laufer   pla   pty   6:2020cv00390   Laufer v. Temple Joint Venture LLCcv             5/14/2020      6/3/2020   446
1097078    391   2020   txwdc   Deborah   Laufer   pla   pty   6:2020cv00391   Laufer v. Hitanshu & Rashmi Bhaktacv             5/14/2020      6/3/2020   446
1097852    643   2020   txwdc   Deborah   Laufer   pla   pty   5:2020cv00643   Deborah Laufer v. 2011 Carrizo Springs
                                                                                                                  cv Lodge, LTD 5/29/2020    10/15/2020   446
1098236    588   2020   txwdc   Deborah   Laufer   pla   pty   1:2020cv00588   Laufer v. Galtesvar Om, LLC        cv              6/3/2020                446
1098983    620   2020   txwdc   Deborah   Laufer   pla   pty   1:2020cv00620   Laufer v. Mann Hospitality, LLC    cv            6/12/2020     9/30/2020   446
1099272    631   2020   txwdc   Deborah   Laufer   pla   pty   1:2020cv00631   Laufer v. Patel et al              cv            6/17/2020                 446
1100763    164   2020   txwdc   Deborah   Laufer   pla   pty   7:2020cv00164   Laufer v. Andrews Hotel Investments,
                                                                                                                  cv LLC          7/7/2020                446
1101618    166   2020   txwdc   Deborah   Laufer   pla   pty   7:2020cv00166   Laufer v. RREA FO&G PORTFOLIO NO   cv 2, LLC     7/10/2020     9/24/2020   446
1102524    846   2020   txwdc   Deborah   Laufer   pla   pty   5:2020cv00846   Laufer v. Bhaga et al              cv            7/21/2020    10/20/2020   446
1104601     58   2020   txwdc   Deborah   Laufer   pla   pty   4:2020cv00058   Laufer v. Circa Enterprises, Inc   cv            8/11/2020                 446
1104610    202   2020   txwdc   Deborah   Laufer   pla   pty   7:2020cv00202   Laufer v. 2015 Andrews Lodge, LTDcv              8/11/2020    10/14/2020   446
1105228    859   2020   txwdc   Deborah   Laufer   pla   pty   1:2020cv00859   Laufer v. Shree & Mukti, LLC       cv            8/18/2020                 446
1105892    885   2020   txwdc   Deborah   Laufer   pla   pty   1:2020cv00885   Laufer v. Vandana, LLC             cv            8/25/2020    10/27/2020   446
1105900     63   2020   txwdc   Deborah   Laufer   pla   pty   4:2020cv00063   Laufer v. RAM Hospitality Enterprise,
                                                                                                                  cv LLC        8/25/2020                 446
1107999   1096   2020   txwdc   Deborah   Laufer   pla   pty   5:2020cv01096   Laufer v. ADE 699 LLC              cv            9/15/2020    11/13/2020   446
1108986   1139   2020   txwdc   Deborah   Laufer   pla   pty   5:2020cv01139   Laufer v. I & I Properties         cv            9/24/2020                 446
  46144    616   2020   wiwdc   Deborah   Laufer   pla   pty   3:2020cv00616   Laufer, Deborah v. Pramukh LLC cv                  7/3/2020                446
  46145    617   2020   wiwdc   Deborah   Laufer   pla   pty   3:2020cv00617   Laufer, Deborah v. Lily Pond LLC C Series
                                                                                                                  cv              7/4/2020                446
  46223    659   2020   wiwdc   Deborah   Laufer   pla   pty   3:2020cv00659   Laufer, Deborah v. Vishav Hotels, Inc.
                                                                                                                  cv            7/18/2020                 446
  46224    660   2020   wiwdc   Deborah   Laufer   pla   pty   3:2020cv00660   Laufer, Deborah v. Barker's Island Hotel,
                                                                                                                  cv     LLC et al
                                                                                                                                7/18/2020                 446
  46225    661   2020   wiwdc   Deborah   Laufer   pla   pty   3:2020cv00661   Laufer, Deborah v. Wood River, InncvInc.         7/18/2020                 446
  46256    680   2020   wiwdc   Deborah   Laufer   pla   pty   3:2020cv00680   Laufer, Deborah v. Rasmus, Michaelcv             7/26/2020                 446
  46257    681   2020   wiwdc   Deborah   Laufer   pla   pty   3:2020cv00681   Laufer, Deborah v. PM Jay LLC      cv            7/26/2020                 446
  46258    682   2020   wiwdc   Deborah   Laufer   pla   pty   3:2020cv00682   Laufer, Deborah v. Ashland Lake Superior
                                                                                                                  cv      Lodge7/26/2020
                                                                                                                                 LLC                      446
  46259    683   2020   wiwdc   Deborah   Laufer   pla   pty   3:2020cv00683   Laufer, Deborah v. Pienaar, Petrus cv
                                                                                                                  et al         7/26/2020                 446
                     Case: 1:20-cv-05364 Document #: 10-1 Filed: 11/17/20 Page 13 of 13 PageID #:44


46260   684   2020   wiwdc   Deborah   Laufer   pla   pty   3:2020cv00684   Laufer, Deborah v. American Hotel cvAssociation, 7/26/2020
                                                                                                                             LLC                         446
46315   705   2020   wiwdc   Deborah   Laufer   pla   pty   3:2020cv00705   Laufer, Deborah v. Shriji Mosinee Hospitality
                                                                                                                cv        LLC7/30/2020                   446
46376   745   2020   wiwdc   Deborah   Laufer   pla   pty   3:2020cv00745   Laufer, Deborah v. Krishna Real Estate
                                                                                                                cv 4 LLC     8/11/2020      10/26/2020   446
46378   747   2020   wiwdc   Deborah   Laufer   pla   pty   3:2020cv00747   Laufer, Deborah v. Ambe Mata LLCcv               8/11/2020                   446
46441   771   2020   wiwdc   Deborah   Laufer   pla   pty   3:2020cv00771   Laufer, Deborah v. Maruti Hospitality,
                                                                                                                cv LLC       8/20/2020                   446
46446   776   2020   wiwdc   Deborah   Laufer   pla   pty   3:2020cv00776   Laufer, Deborah v. Jesse Jacobson Hospitality,
                                                                                                                cv          LLC
                                                                                                                             8/21/2020                   446
46447   777   2020   wiwdc   Deborah   Laufer   pla   pty   3:2020cv00777   Laufer, Deborah v. Serenity at Curriers
                                                                                                                cv Lakeview8/21/2020
                                                                                                                              Lodge LLC                  446
46448   778   2020   wiwdc   Deborah   Laufer   pla   pty   3:2020cv00778   Laufer, Deborah v. Silveria Rentals,cv
                                                                                                                 LLC         8/23/2020                   446
46465   791   2020   wiwdc   Deborah   Laufer   pla   pty   3:2020cv00791   Laufer, Deborah v. Growth Motels cv of Wisconsin 8/27/2020
                                                                                                                              Rapids, LLC                446
46479   799   2020   wiwdc   Deborah   Laufer   pla   pty   3:2020cv00799   Laufer, Deborah v. Carrier Accommodations,
                                                                                                                cv        LLC8/30/2020                   446
46480   800   2020   wiwdc   Deborah   Laufer   pla   pty   3:2020cv00800   Laufer, Deborah v. A&B Patel, Inc. cv            8/30/2020                   446
46481   801   2020   wiwdc   Deborah   Laufer   pla   pty   3:2020cv00801   Laufer, Deborah v. Eau Claire HotelcvGroup, Inc. 8/30/2020                   446
46513   819   2020   wiwdc   Deborah   Laufer   pla   pty   3:2020cv00819   Laufer, Deborah v. Saeyang, Sia et al
                                                                                                                cv             9/7/2020                  446
46514   820   2020   wiwdc   Deborah   Laufer   pla   pty   3:2020cv00820   Laufer, Deborah v. Tenthousand Pines,
                                                                                                                cv LLC         9/7/2020                  446
46628   888   2020   wiwdc   Deborah   Laufer   pla   pty   3:2020cv00888   Laufer, Deborah v. Shree Rajshyamaji,
                                                                                                                cv LLC       9/24/2020                   446
46809   985   2020   wiwdc   Deborah   Laufer   pla   pty   3:2020cv00985   Laufer, Deborah v. Geissler LLC     cv          10/27/2020                   446
